DETAILED ACTION
This Notice of Allowability is in response to a Request for Continued Examination (RCE) filed 4/10/2022, and an interview held on 5/4/2022. As per the interview, claim 1 has been amended, claim 4 has been cancelled, and no claims have been added. Thus, claims 1, 5-12, 14, and 16-24 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/10/2022 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Melissa Buss on 5/4/2022.
In the claims:
Claim 1 lines 7-10 have been amended from “the grip region further comprises a ridge disposed on a top surface of the valve that extends upwardly from the top surface on a first side of the valve such that the ridge extends the grip region, and further wherein the grip region is configured to indicate to the user that the valve is to be gripped by the user during opening, donning, and doffing of the device.” to now read --the grip region further comprises a first and second ridge disposed on a top surface of the valve, the first and second ridge each extending a respective curved side wall and extending upward from the top surface of the valve, and wherein the grip region is configured to indicate to the user that the valve is to be gripped by the user during opening, donning, and doffing of the device.--
Claim 4 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of amended independent claim 1. Specifically, the prior art of record fails to disclose a respiratory protection device with a main body and exhalation valve, the valve having two curved side walls forming a grip region, the side walls having inward extending mid portions and outwardly extending base and upper portions, a first and second ridge on the top surface of the valve, extending the curved side wall, with the grip region indicating to a user to open, don, and doff the device. 
The closest prior art of record is Japuntich et al. (US Pat. 5,509,436), Curran et al. (US Pat. 6,604,524), and Martin et al. (US Pat. 8,757,156).
Japuntich teaches a similar face mask and valve device, having side walls, some grip region, and ribs extending over the top surface of the valve. Japuntich fails to disclose curved side walls, inward extending mid portions and outwardly extending base and upper portions, and the ridges extending the curved side walls.  
Curran teaches a similar face mask and valve device, having side walls, some grip region, and rib members on the valve. Curran fails to disclose curved side walls, the ridges being on the top of the valve, inward extending mid portions and outwardly extending base and upper portions, and the ridges extending the curved side walls. 
Marin teaches a similar face mask and valve device, having curved side walls, some grip region, and inward extending mid portions and outwardly extending base and upper portions. Martin fails to disclose any ridge on top of the valve and extending the curved side walls of the valve. 
Thus, the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the claimed invention. Further, the modifications necessary to the above cited prior art of record would require substantial redesign of the recited valves, and would likely destroy the functionality of the valves. Thus, the application is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785